Case: 2:19-cv-00117-WOB-CJS Doc #: 91 Filed: 10/27/20 Page: 1 of 1 - Page ID#: 1118




                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT

                                            ________________

                                              No: 19-6347
                                            ________________

                                                                       Filed: October 27, 2020

 JOHN DOES, 1 through 10

                 Plaintiff - Appellant

 v.

 DEBORAH HAALAND; ELIZABETH WARREN

                 Defendants - Appellees

  and

 ANA VIOLETA NAVARRO FLORES; MAGGIE HABERMAN; KATHY GRIFFIN;
 MATTHEW JOHN DOWD; REZA ASLAN; KEVIN M. KRUSE; JEFFREY SHAUN KING;
 ADAM EDELEN; CLARA JEFFERY; JODI JACOBSON

                 Defendants



                                             MANDATE

      Pursuant to the court's disposition that was filed 09/03/2020 the mandate for this case hereby

 issues today.



  COSTS: None
